June 25, 2004


Mr. Travis Williams
W.P. Clements Jr., Unit, TDCJ#626839
9601 Spur 591
Amarillo, TX 79107-9606
Mr. M. Lawrence Wells
Office Of the Attorney General of Texas
Gregg Abbott
P.O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  03-0552
      Court of Appeals Number:  12-03-00087-CV
      Trial Court Number:  87-9397

Style:      TRAVIS WILLIAMS
      v.
      T.D.C.J.-I.D.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Janice     |
|   |Staples        |
|   |Ms. Cathy S.   |
|   |Lusk           |